United States Court of Appeals
                                  FOR THE EIGHTH CIRCUIT
                                          __________

                                         No. 96-2187
                                         ___________

Everett Chester Conley,                  *
                                         *
            Appellant,                   *
                                         *
      v.                                 *
                                         *
Robert Perry, Major, North Central Unit, *
Arkansas Department of Correction,       *
                                         *
            Appellee.                    *
                                                   Appeal from the United States
-----------------------------                      District Court for the
                                                   Eastern District of Arkansas.
Everett Chester Conley,                  *
                                         *                 [UNPUBLISHED]
            Appellant,                   *
                                         *
      v.                                 *
                                         *
Robert Perry, Major, North Central Unit, *
Arkansas Department of Correction,       *
                                         *
            Appellee.                    *

                                         ____________

                                Submitted: July 23, 1997

                                    Filed: July 29, 1997
                                          ___________
Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                            ___________

PER CURIAM.

       Everett Chester Conley, an Arkansas inmate, appeals from the district court1
order granting defendant judgment as a matter of law in Conley’s 42 U.S.C. § 1983
actions, which were consolidated below. After carefully reviewing the record and the
parties’ briefs, we conclude the dismissal was proper. Accordingly, we affirm. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. Section 636(c).

                                          -2-